Citation Nr: 0006979	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for the postoperative residuals of bilateral otitis media, 
with bilateral hearing loss.

2. Entitlement to an initial compensable disability rating 
for the residuals of a right knee strain.  

3. Entitlement to an initial compensable rating for the 
residuals of an AC joint separation and strain of the 
right shoulder.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
noncompensable evaluations for the disabilities at issue.  
The Board will examine the propriety of each of these 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues involving the ratings of the veteran's right knee 
and right shoulder disorders will be addressed in the remand 
portion of this decision.  

In his substantive appeal, the veteran raises the issue of 
service connection for tinnitus.  That issue has not been 
developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1. VA examination found no active disease in either ear.  

2. The veteran's organic hearing acuity was currently 
manifested by average pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 hertz of 35 decibels in the right 
ear and 25 decibels in the left ear with speech 
recognition ability 96 percent correct in the right ear 
and 96 percent correct in the left ear.




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral otitis 
media, with hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Codes 6100, 6200, 6201 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The facts relevant to these issue addressed on the merits 
have been properly developed and the statutory obligation of 
the VA to assist the veteran in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

An examination was conducted by VA in December 1996.  At that 
time, it was noted that the veteran had a history of multiple 
ear infections, bilaterally.  He stated that the had had a 
cholesteatoma on the left and that a tympanoplasty has 
failed.  He complained of bilateral decreased hearing.  
Objective findings included status post bilateral ear 
surgeries, a right ear graft, and anterior retraction pocket.  
The external ear canals were within normal limits.  The 
tympanic membranes were retracted, bilaterally.  There was 
thickening of the right tympanic membrane, with graft 
material.  There was no fluid in the tympanum.  The residuals 
of a left mastoidectomy were noted, but there was no fluid in 
the mastoid.  No active ear disease or infectious disease 
process of the middle or inner ear was found to be present.  
The diagnoses were eustachian tube dysfunction, status post 
right tympanoplasty, times two, and status post left 
mastoidectomy; and conductive hearing loss.  

The veteran has been service connected for ear disease, 
including hearing loss.  Chronic suppurative otitis media, 
mastoiditis, a cholesteatoma or any combination thereof, will 
be rated as 10 percent disabling during suppuration or with 
aural polyps.  38 C.F.R. § 4.87, Code 6200.  Chronic, 
nonsuppurative otitis media, with effusion, will be rated as 
hearing impairment.  38 C.F.R. § 4.87, Code 6201.  

The VA examination report shows that there is no active ear 
disease present.  Although the veteran has a history of 
repeated surgeries, a compensable rating for the ear 
disorders alone is not warranted without findings of active 
disease.  However, the veteran may still be awarded a 
compensable rating on the basis of his bilateral hearing 
loss.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI and VII.

An audiometric evaluation was conducted for compensation 
purposes for the VA in December 1996.  At that time, the 
veteran's organic hearing acuity was currently manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 
hertz of 35 decibels in the right ear and 25 decibels in the 
left ear with speech recognition ability 96 percent correct in 
the right ear and 96 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss.  Neither does the evidence show that the 
disability more closely approximates the criteria for the 
next higher evaluation, see 38 C.F.R. § 4.7, or is so 
exceptional or unusual as to render the application of the 
regular rating standards impractical.  
38 C.F.R. § 3.321(b)(1).  


ORDER

A compensable rating for the postoperative residuals of 
bilateral otitis media, with hearing loss, is denied.  


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to his well-grounded claim (i.e., a claim which is 
not inherently implausible).  38 U.S.C.A. § 5107(a)(West 
1991); 38 C.F.R. §§ 3.103(a), 3.159 (1993).  This duty 
includes ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Regarding the issue of an increased rating for the 
postoperative residuals of a right knee injury, it is noted 
that, in rating musculoskeletal disabilities, 38 C.F.R. 
§ 4.40 (regarding functional loss) must be considered apart 
from and in addition to the appropriate Diagnostic Code(s) in 
the VA Schedule for Rating Disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  Although the 
veteran did not complain of joint pain during his recent VA 
compensation examination, he did so in his substantive 
appeal.  The Board notes that the veteran has not been 
afforded an orthopedic examination, but that only a general 
medical examination was performed by VA in January 1997.  The 
examiner did not comment on any possible disability due to 
functional loss due to pain.  In light of this the Board 
finds that the appellant's most recent VA physical 
examination is inadequate for evaluation purposes and that 
further development of the evidence is necessary in this 
case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  
Accordingly, an orthopedic examination of the appellant 
should be scheduled.  

Under these circumstances, the case must be remanded for the 
following.  

The appellant should be scheduled for a 
VA orthopedic examination to determine 
the current extent of his service-
connected right knee and right shoulder 
disorders.  His medical records should be 
made available to the VA orthopedic 
examiner for review prior to the 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disabilities, including 
complete range of motion studies.  In 
addition, the examiner must render 
objective clinical findings concerning 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disabilities on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
report of the orthopedic examination 
should reconcile the appellant's 
subjective complaints of pain with the 
objective findings on examination.  It 
should then be associated with the 
appellant's claims folder.

When this action is completed, the claims, including a claim 
for a compensable evaluation under 38 C.F.R. § 3.324, should 
be reviewed by the RO.  

The veteran must, and here by is, informed that to perfect 
the appeal as to the claim for a compensable evaluation under 
38 C.F.R. § 3.324 (multiple service-connected disorders which 
clearly interfere with employability) he must file a 
substantive appeal.  

Should the decision remain adverse, the veteran should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  He must be provided a 
substantive appeal, VA Form 9, Appeal to the Board, by which 
he can perfect the appeal as to the claim for a compensable 
evaluation under 38 C.F.R. § 3.324.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals


 



